ORDER ADOPTING MAGISTRATE JUDGE’S ANALYSIS AND RECOMMENDATION AND DISMISSING ACTION WITH PREJUDICE

HANSEN, District Judge.
THIS MATTER came before the Court on the Magistrate Judge’s Analysis and Recommended Disposition, filed January 22, 1998, and on Plaintiffs objections to the analysis and recommended disposition. The Court conducted a de novo review of those portions of the Magistrate Judge’s analysis and recommended disposition to which Plaintiff objects.
IT IS HEREBY ORDERED that the analysis and recommended disposition of the United States Magistrate Judge are adopted by the Court.
IT IS FURTHER ORDERED that this action be, and it hereby is, dismissed with prejudice.